IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 30, 2009

                                     No. 09-60166                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



SANDRA MANGUM

                                                   Plaintiff-Appellant
v.

CATO CORPORATION

                                                   Defendant-Appellee




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                                   3:06-CV-701


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
       Plaintiff-appellant Sandra Mangum, acting pro se, filed this action against
her former employer, defendant-appellee Cato Corporation (“Cato”), alleging that
an elaborate conspiracy existed to discriminate against her. Cato terminated
Mangum’s employment based on its belief that Mangum cashed a forged payroll
check at Kroger Company (“Kroger”). Following her termination, Mangum
alleged claims of hostile work environment, disparate treatment, and retaliation


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-60166

in violation of Title VII of the Civil Rights Act of 1964, 42. U.S.C. § 2000e, et.
seq., as well as state law claims for malicious prosecution, false arrest, abuse of
process, gross negligence, and intentional infliction of emotional distress against
Cato.
        Mangum also filed suit against Kroger arising out of the check cashing
incident for breach of contract, breach of the duty of good faith and fair dealing,
negligence/gross negligence, and malicious prosecution .
        In a thorough Memorandum Opinion and Order, the district court granted
Cato’s motion for summary judgment and rejected all of Mangum’s claims filed
against Cato. The district court also granted summary judgment for most of
Mangum’s claims against Kroger. The district court, however, reserved for trial
the breach of the duty of good faith and fair dealing and negligence/gross
negligence claims Mangum filed against Kroger. In a jury trial on these claims,
the jury returned a take nothing verdict in favor of Kroger. Following entry of
a final judgment, Mangum timely appealed. In this appeal, Mangum does not
argue that the district court erred in dismissing Kroger. Therefore, we only
review the district court’s dismissal of Cato.
        For the reasons stated by the district court in its careful Memorandum
Opinion and Order on June 20, 2008, we AFFIRM the judgment of district court.




                                        2